            Case 1:17-cv-00916-CRC Document 57 Filed 08/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                        )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )       Case Nos. 17-cv-916 & 19-cv-572 (CRC)
                                             )
U.S. DEPARTMENT OF JUSTICE,                  )
                                             )
                Defendant.                   )
                                             )

                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to the

voluntary dismissal of these cases with prejudice.



       Respectfully submitted this 21st day of August 2020,


/s/ James F. Peterson                                ETHAN P. DAVIS
James F. Peterson                                    Acting Assistant Attorney General
JUDICIAL WATCH, INC.
DC Bar No. 450171                                    MARCIA BERMAN
425 Third St, SW, Suite 800                          Assistant Director
Washington, DC. 20024                                Federal Programs Branch
T: 202-646-5172
F: 202-646-5199

                                                     /s/ James Bickford
                                                     JAMES BICKFORD
Counsel for Plaintiff                                Trial Attorney (N.Y. Bar No. 5163498)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20530
                                                     James.Bickford@usdoj.gov
                                                     Telephone: (202) 305-7632
                                                     Facsimile: (202) 616-8470

                                                     Counsel for Defendant
